We think the proofs in this case were too meagre to justify the order appealed from, at least, in entirety. Two or three items of disbursements, the attorney swears in his affidavit, were incurred by the direct authority of the client, and of this there is no contradiction in the papers. It also appears, though not very *Page 677 
clearly, that some of the matters in controversy were submitted by the consent of the parties to Mr. Battle for determination, by way of arbitration, and that his determination was adverse to the respondent. Under the circumstances, we think it wiser, instead of attempting any reduction of the amount awarded to the respondent, to reverse the order and remit the application to the Supreme Court to take further proofs.
The order should be reversed, without costs to either party, and application remitted to the Special Term for further hearing.
CULLEN, Ch. J., HAIGHT, VANN, WILLARD BARTLETT, HISCOCK, CHASE and COLLIN, JJ., concur.
Order reversed, etc.